DETAILED ACTION
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art teach monitoring of rotating equipment using vibration sensors, temperature sensors, and lubricant level sensors and to predict a problem/failure of the rotating equipment via an analysis of the sensor data.  See United States Patents 10,634,112 to Hofmann et al., 7,097,351 to Lancon et al., 5,381,692 to Winslow et al., as well as other cited prior art.  The prior art do not appear to teach monitoring of rotating equipment including
perform an analysis of the received sensor inputs to render a decision on a pending failure or an equipment problem, wherein the analysis includes evaluation of each sensor input based-on in light of one or more other sensor inputs and excludes application of a fixed threshold to a single sensor input to render the decision
and where the sensors include 
a first sensor and a second sensor mounted in a bearing housing of the rotating machine, wherein the first sensor is an oil level sensor mounted at a location in the bearing housing suitable to detect a lubricant oil level inside the bearing housing and the second sensor distinct is distinct from the first sensor
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856